Citation Nr: 1016772	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-25 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, claimed as due to herbicide exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active naval service from February 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and June 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

The Board has recharacterized the respiratory and psychiatric 
issues on appeal, originally claimed as entitlement to 
service connection for amyloidosis and depression, to more 
broadly encompass entitlement to service connection for a 
pulmonary disorder and an acquired psychiatric disorder 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  

This case was previously before the Board in August 2008, at 
which time it was remanded for additional development.  The 
case has now been returned to the Board for further appellate 
action.

The issue of entitlement to an increased disability rating 
for hemorrhoids has been raised by the record, specifically 
the Veteran's December 2009 VA examination, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board regrets remanding this case a second time; however, 
such is necessary for proper evidentiary development of the 
Veteran's claims.
Pulmonary disorder 

As to service connection for a pulmonary disorder, the 
Veteran was provided a VA examination pursuant to the Board's 
remand instructions in December 2009.  The examiner noted the 
Veteran currently suffers from restrictive lung disease 
secondary to morbid obesity and pulmonary amyloidosis, 
asbestos exposure by history and pulmonary emphysema.  
However, the December 2009 VA examiner did not provide an 
adequate etiological opinion as to whether the Veteran's 
current disorders are related to any in-service event or 
injury, including a notation of emphysema at the time of the 
Veteran's separation from service.  In this regard, the 
examiner indicated that he could not relate the Veteran's 
restrictive pulmonary disease to conceded herbicide exposure 
without resorting to speculation.  Moreover, the opinion 
concerning the Veteran's pulmonary emphysema was 
inconclusive, as the examiner indicated it was due to service 
but also smoking and Albuterol use.  Finally, the examiner 
did not indicate whether any of the current pulmonary 
disorders were a result of in-service asbestos exposure which 
he conceded.

In this regard, the Court has held that once VA undertakes a 
duty to provide a medical examination, due process requires 
that that examination be adequate. 
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Therefore, since the December 2009 VA examiner did not 
provide an adequate opinion as to the etiology of the 
Veteran's current respiratory disorder, a remand for such an 
opinion is required.  See 38 U.S.C.A. § 5103A(d).  

Acquired Psychiatric Disorder

A review of the record shows that the Veteran has been 
treated for a myriad of mental health disorders; to include 
major depressive disorder, anxiety disorder, and symptoms of 
posttraumatic stress disorder (PTSD).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
Veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In an August 2006 statement the Veteran reported that while 
serving aboard the USS Procyon in February 1970, the ship was 
out to sea and caught in a typhoon for 11 days.  He has 
reported that during that time he thought that he was going 
to die, and that he has experienced psychiatric symptoms 
since that time.  

The claims folder does not reflect reasonable efforts to 
verify the Veteran's contentions regarding encountering a 
typhoon in February 1970.  In order to fulfill VA's duty to 
assist the Veteran in developing his claim, the Board finds 
that a remand is necessary to further develop the Veteran's 
claimed stressor.  38 C.F.R. § 3.304(f)(2009).

Additionally, in the prior August 2008 remand, the Board 
instructed the RO to locate records pertaining to treatment 
for depression from Lorain Community Hospital dated in the 
two years following service.  The Veteran was asked to submit 
a release for these records in November 2008 and June 2009, 
but he did not respond.  However, in light of the need for 
additional development on this matter, the Veteran will be 
afforded a third opportunity to provide a release for these 
records.  

If evidence is obtained corroborating the Veteran's alleged 
stressor, or medical evidence documenting depression 
treatment in the two years after service is associated with 
the claims folder, a medical examination and opinion should 
be obtained.



Accordingly, the case is REMANDED for the following actions:

1.  Request from the National Archives and 
Records Administration (NARA), or other 
appropriate source, copies of the deck logs 
for the USS Procyon for February 1970.  
Procedures contained in the Manual Rewrite 
(M21-1MR), Part III, subpart iii, Chapter 
2, Section F, pertaining to Merchant Marine 
Records, should be followed.  Efforts to 
obtain the foregoing records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

2.  Obtain a release and make reasonable 
efforts to secure psychiatric treatment 
records from Lorain Community Hospital 
dated from November 1970 to November 1972.  
Efforts to obtain these records should be 
memorialized in the Veteran's VA claims 
folder. 

3.  If, and only if, the claimed stressor 
is verified or medical evidence is received 
documenting treatment for depression within 
two years of service, schedule the Veteran 
for a VA psychiatric examination.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, examining the 
Veteran, and noting the Veteran's reported 
history, the examiner should render an 
opinion as to whether the Veteran has a 
current diagnosis of PTSD in accordance 
with the criteria as set forth in the DSM- 
IV.  If so, an opinion should be provided 
as to whether it is at least as likely as 
not that the Veteran's current PTSD was 
incurred in or aggravated by his active 
duty.  As to any other psychiatric disorder 
found, to include major depressive disorder 
and anxiety disorder, the examiner should 
render an opinion as to whether it is at 
least as likely as not that disorder had 
its onset in service, or was otherwise 
incurred in or aggravated by a disease or 
injury in service.

4.  Schedule the Veteran for an appropriate 
VA examination, including a complete 
physical examination, to determine whether 
his current restrictive pulmonary disease 
or any other chronic pulmonary disorder is 
related to his active military service, to 
include conceded herbicide exposure 
therein.  Any tests deemed necessary should 
be conducted, and the claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should elicit from the Veteran a 
thorough history of his symptoms, as well 
as any history of asbestos exposure.  The 
examiner should identify if there is any 
objective medical evidence of residuals of 
asbestos exposure, and if so such should be 
specified.  A diagnosis of any current 
pulmonary disorder must also be made.  As 
to each disorder identified, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that the Veteran's 
chronic pulmonary disorder is related to 
herbicide exposure, or is otherwise related 
to service, to include asbestos exposure 
and the notation of emphysema at the time 
of the Veteran's separation from service.  
The examiner should also discuss the 
Veteran's post-service history, including 
employment history, smoking, or other risk 
factors that may have played a role in any 
current pulmonary disorder.
5.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



